Citation Nr: 1639244	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right hand rope burn.

2.  Entitlement to service connection for gastric ulcer, gastritis, and esophagitis (gastric disorder), to include as due to a service-connected low back disorder.

3.  Entitlement to service connection for a sleep disorder, to include as due to a service-connected low back disorder.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1963.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2011 (gastric disorder, sleep disorder, and TDIU) and December 2012 (right hand rope burn residuals) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

In August 2016, the Veteran submitted a claim for an increased rating for an unspecified depressive disorder on a standard VA form.  The Board does not have jurisdiction over the claim, and it is REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The claim of service connection for residuals of a right hand rope burn is reopened and is remanded to the agency of original jurisdiction below along with the other issues on appeal.



FINDINGS OF FACT

1.  Service connection for residuals of a right hand rope burn was most-recently denied in a December 2005 rating decision on the basis that there was no evidence of any residuals from the in-service rope burn.  

2.  Evidence submitted since the December 2005 rating decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, which denied the Veteran's claim for service connection for residuals of a right hand rope burn, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the claim of entitlement to service connection for residuals of a right hand rope burn have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first sought service connection for residuals of a right hand rope burn in July 2003.  In September 2003, the RO denied the claim on the basis that the Veteran was not suffering from any residuals of the documented in-service rope burn.  The Veteran filed a notice of disagreement (NOD) in June 2004; the RO issued a statement of the case (SOC) in January 2005.  The Veteran submitted a substantive appeal in April 2005, more than 60 days after the issuance of the SOC and more than a year after the September 2003 rating decision, so the RO closed out that appeal.

Nevertheless, the RO addressed the April 2005 submission and, in a December 2005 rating decision, it denied the claim again for lack of a current disability.  The Veteran did not file an NOD or submit relevant evidence within one year of the 2005 decision and it too became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).   For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, much in the way of new evidence has been submitted since the last denial of the claim.  Of most importance is the Veteran's testimony at his August 2015 Board hearing.  At the hearing, the Veteran reported that in the preceding year he had undergone a right hand biopsy that revealed a fungal infection of his right hand.

As noted above, the Veteran's claims of service connection for residuals of a right hand rope burn were previously denied for lack of residuals or a current disability.  The Veteran, as a lay person, is competent to report what he was told by a medical professional (i.e. that a right hand disability exists) and his testimony is presumed credible for the purposes of reopening.

Thus, the evidence speaks directly to the basis for his denial.  This evidence was not previously considered by agency decision makers; it is not cumulative or redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating the claim for service connection.  Thus, reopening the Veteran's claim of service connection for residuals of a right hand rope burn is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for residuals of a right hand rope burn is reopened; to this limited extent, the appeal is granted.


REMAND

For various reasons, the Veteran's remaining claims must be remanded.

First, in light of the Board's decision reopening the claim of service connection for residuals of a right hand rope burn, a remand of the underlying service connection claim is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010). 

Next, as noted above, the Veteran reported at the August 2015 Board hearing that he underwent a biopsy related to his right hand and that the biopsy revealed a right hand disorder, specifically a fungal infection.  These records are not associated with the claims file and appear relevant to the claim; as such, attempts to obtain them should be made.  Additionally, updated VA records should be obtained.

Moreover, given the Veteran's verified in-service right hand rope burn and the fact that it is not clear from the record whether a current right hand disability exists, the Veteran should be afforded a VA examination and opinion to determine whether any right hand rope burn residuals exist, and if so, whether said residuals are related to his service.

Furthermore, with regards to the Veteran's claim of service connection for a gastric disorder, the Board notes that following an examination in February 2011, a VA examiner opined that it was less likely than not that medication taken for the Veteran's service-connected low back disability caused his gastric disorders.  However, as the examiner failed to provide an opinion as to whether the Veteran's low back medications aggravated his gastric disorders, remand of this claim is required for an addendum opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The Board further notes that it is unclear from the record whether the Veteran suffers from a sleep disorder that is separate and distinct from his service-connected unspecified depressive disorder.  In this regard, the Veteran has routinely reported difficulty falling asleep in conjunction with his psychological treatment and examinations.  Thus, the Board finds that remand is also required for procurement of an examination and opinion as to the presence and etiology of any sleep disorders.

In addition, the Veteran has reported during psychological examinations that he is in receipt of Social Security Administration (SSA) disability benefits.  It is unclear on what bases such benefits were awarded, but it appears they were at least partially awarded for his nonservice-connected eye disability.  On remand, clarification should be sought from the Veteran regarding the underlying disability associated with his SSA benefits and if the award is based on any of his service-connected disabilities (not just the disabilities on appeal), such records should be obtained and associated with the file as they are potentially relevant to VA's adjudication of the Veteran's claims.  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, in view of this development, the Board will also remand the TDIU claim.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his claimed right hand disorder, gastric disorder, and sleep disorder, to include any facilities that conducted a biopsy on his right hand.  After securing the necessary release, request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2.  Obtain and associate with the claims folder any relevant VA treatment records dated since May 2011.

3.  Clarify whether the Veteran receives benefits from SSA due to any of his service-connected disabilities, or his reported right hand disorder, gastric disorder, or sleep disorder.  If he does, obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  After items 1-3 have been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of his claimed right hand disorder and gastric disorder.  The entire claims file must be reviewed by the examiner.  

After examining the Veteran, the examiner is to address the following:

a. Identify any right hand disorder that has existed since approximately 2012, even if such disorder has since resolved.

For each right hand disorder that has existed since 2012, is it at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in or is otherwise related to the Veteran's active service, including his August 1962 right hand rope burn?

b. Provide an opinion as to how the Veteran's right hand disorder, if any, impacts his ability to work.

c. Is it at least as likely as not that the Veteran's current gastric disorder was proximately due to, the result of, or aggravated by medication he takes to treat his low back disorder?  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the gastric disorder prior to aggravation by the low back disorder medication.

d. Provide an opinion as to how the Veteran's gastric disorder impacts his ability to work.

The examination report must include a complete rationale for all opinions expressed.

5.  After items 1-3 have been completed to the extent possible, also schedule the Veteran for a VA examination by an appropriate medical professional, to determine the current nature and etiology of his claimed sleep disorder.  The entire claims file must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

e. Does the Veteran suffer from a sleep disorder that is separate and distinct from his already service-connected undiagnosed depressive disorder (meaning, not a symptom of the undiagnosed depressive order)?

f. If the Veteran does suffer from a sleep disorder that is separate and distinct from his already service-connected undiagnosed depressive disorder, is it at least as likely as not (a 50 percent or greater probability) that such disorder is proximately due to, the result of, or aggravated by his service-connected psychiatric disorder, or his service-connected low back disorder, to include pain caused by it or medication taken for it?

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the sleep disorder prior to aggravation.

g. Provide an opinion as to how the Veteran's sleep disorder, if any, impacts his ability to work.

The examination report must include a complete rationale for all opinions expressed.

6.  After the development requested above has been completed to the extent possible, readjudicate the appeal, including the right hand rope burn claim on the merits.  If the benefits sought on appeal remain denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


